Citation Nr: 1636006	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  07-30 793	)	DATE
	)
	)

On appeal from the decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia with gastrointestinal reflux disease.

2.  Entitlement to service connection for hypertension.
 
3.  Entitlement to service connection for residuals of a right hand injury.

4.  Entitlement to service connection for a disability affecting the eyes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran had active service from August 1964 to August 1968, to include service in the blue waters of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from multiple RO decisions.  In January 2012, the Veteran presented sworn testimony during a hearing before a Veterans Law Judge.  


FINDING OF FACT

In August 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the Board remanded this case in March 2012 following the January 2012 hearing.  Following the remand, additional evidentiary development was accomplished, leading to grants of service connection for a psychiatric disorder, ischemic heart disease, and asbestosis.  The Veteran filed new claims for entitlement to service connection for diabetes and peripheral neuropathy, which were also granted.  In short, his current combined disability rating is 100 percent.  He has also been awarded special monthly compensation.  

In an August 2016 phone call, the Veteran indicated that with the advice of his representative he wished to withdraw his appeal as to all remaining issues.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


